DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 1/6/2021.  Claims 3-4 are amended, claims 21-22 are new, and claims 1-22 are currently pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4, 10-11, 13-14, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/025657 to Guo et al. (hereinafter Guo; cited by Applicant), as evidenced by US Pat. No. 7,320,823 to Kitahara et al. (hereinafter Kitahara).  Rejections below use the publication US PG Pub. 2015/0168604 for citations to the disclosure.
Regarding claims 3 and 21, Guo teaches a molded article ([0013]) made of a light-diffusing resin composition in which the light-diffusing resin composition ([0013]) comprises a thermoplastic resin (matrix polymer of polycarbonate; [0014]-[0016]) and transparent particles (diffuser polymer particles; e.g. [0007]) which are dispersed in the thermoplastic resin ([0007]) and which have a volume-average particle size of 1µm to 100µm ([0020]), the transparent particles having a volume-average particle size of not smaller than 4.5µm and not greater than 7µm ([0020]), the transparent particles having a coefficient of variation in particle size of 5 to 15% ([0020],[0022]), a difference between a refractive index of the thermoplastic resin and a refractive index of the transparent particles being 0.02 to 0.1 (polycarbonate matrix having index of 1.590; [0007],[0013],[0027],[0060]), the molded article containing the transparent particles in an amount of 0.1 to 1 % by weight ([0017]), and the molded article having a thickness of 1 to 3 mm (para [0054]).
Guo is silent as to an average rectilinear light transmittance at any particular wavelength, as claimed.  The disclosure of Guo, however, teaches the same structure and materials as within the scope of the claim and providing the resultant optical effect of rectilinear light transmittance.  As evidences by Kitahara, rectilinear light transmittance is a function of the thickness of the article and solving Maxwell’s equations of electromagnetic waves under Mie scattering conditions (as the wavelength of light is comparable to the diameter of the claimed and Guo microparticles). The polycarbonate microparticles and resin matrix embodiments disclosed by Guo are within the scope of the explicitly claimed structure as the Guo structure and material provides an average particle size, a coefficient of variation, a refractive index contrast, and an amount of particle by weight.  Kitahara discloses how these material attributes result in scattering efficiency that directly results in the transmittance of particular wavelengths through the diffusive material (col. 1, ln. 65-col. 3, ln. 11).  While Columns 1-3 are particularly concise in providing the evidence for Guo’s material anticipating the claimed optical effect, the whole of Kitahara centers on the underlying concepts and is relied upon to evidence the physics 
Regarding claim 21, Kitahara further evidences anticipation of the claimed invention by Guo as angular-dependent scattering efficiency is also an inherent property of the material having the physical characteristics of Guo’s material.
Regarding claims 4 and 22, Guo teaches a molded article ([0013]) made of a light-diffusing resin composition in which the light-diffusing resin composition ([0013]) comprises a thermoplastic resin (matrix polymer of polycarbonate; [0014]-[0016]) and transparent particles (diffuser polymer particles; e.g. [0007]) which are dispersed in the thermoplastic resin ([0007]) and which have a volume-average particle size of 1µm to 100µm ([0020]), the transparent particles having a volume-average particle size of not smaller than 7µm and not greater than 9µm ([0020]), the transparent particles having a coefficient of variation in particle size of 5 to 15% ([0020],[0022]), a difference between a refractive index of the thermoplastic resin and a refractive index of the transparent particles being 0.02 to 0.1 (polycarbonate matrix having index of 1.590; [0007],[0013],[0027],[0060]), the molded article containing the transparent particles in an amount of 0.1 to 1 % by weight ([0017]), and the molded article having a thickness of 1 to 3 mm (para [0054]).
Guo is silent as to an average rectilinear light transmittance at any particular wavelength, as claimed.  The disclosure of Guo, however, teaches the same structure and materials as within the scope of the claim and providing the resultant optical effect of rectilinear light transmittance.  As evidences by Kitahara, rectilinear light transmittance is a function of the thickness of the article and solving Maxwell’s equations of electromagnetic waves under Mie scattering conditions (as the wavelength of light is comparable to the diameter of the claimed and Guo microparticles). The polycarbonate microparticles and resin matrix embodiments disclosed by Guo are within the scope of the explicitly claimed structure as the Guo structure and material provides an average particle size, a coefficient of variation, a refractive index 
Regarding claim 22, Kitahara further evidences anticipation of the claimed invention by Guo as angular-dependent scattering efficiency is also an inherent property of the material having the physical characteristics of Guo’s material.
Regarding claims 10-11, Guo discloses a lighting cover comprising the molded article made of a light-diffusing resin composition according to claims 3 and 4 (“the instant invention provides a composition, method of producing the same, articles made therefrom, and method of making such articles, in accordance with any of the preceding embodiments”; [0003],[0054]).
Regarding claims 13-14, Guo discloses a front panel for a spotlight comprising the molded article made of a light-diffusing resin composition according to claims 3 and 4 (“the instant invention provides a composition, method of producing the same, articles made therefrom, and method of making such articles, in accordance with any of the preceding embodiments”; [0003],[0054]).  The interpretation of the claim is not distinguished from a light that is functionally capable of producing a spot.  As Guo discloses narrowness of LED light projection, the articles produced from the materials disclosed are reasonably considered front panels for a spotlight.
Regarding claims 19-20, Guo discloses A daylighting material comprising the molded article made of a light-diffusing resin composition according to claims 3 and 4 (“the instant invention provides a composition, method of producing the same, articles made therefrom, and .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 3 and 4, and further in view of US PG Pub. 2012/0019917 to Riebel et al. (hereinafter Riebel).
Regarding claims 15-16, Guo discloses the claimed invention as cited above though does not explicitly disclose a partition comprising the molded article made of a light-diffusing resin composition according to claims 3 and 4.  
Riebel discloses a particle scattering diffusive sheet for room dividers ([0194],[0199]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a room partition as taught by Riebel with the system as disclosed by Guo.  The motivation would have been to provide a building material with aesthetic and privacy-enhancing characteristics ([0194],[0199]).
Response to Arguments

Applicant's arguments filed1/06/2021 have been fully considered but they are not persuasive. 
On pages 10-11 of the Response, Applicant argues that Guo fails to disclose the now-claimed limitations on the claimed invention regarding rectilinear transmittance.  Examiner acknowledges that Guo does not explicitly teach the functional limitation on the rectilinear transmittance.  The structure yielding the rectilinear transmittance relationships at various wavelengths is an inherent optical characteristic of the material from Mie scattering effects given the analogous materials, refractive indexes, particle sizes, coefficients of variance, and material thickness as disclosed by Guo.  The reference Kitahara is cited as evidencing the effects of transmittance at wavelengths for microparticles having optical scattering effects under Mie scattering.  Given the identical structure, the function of transmitting relative amounts of light at the claimed wavelengths is a necessary function of the prior art molded article.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872